Citation Nr: 1502634	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Honolulu, Hawaii.

In February 2013, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's right ear hearing loss is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for right ear hearing loss is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA at this time is nonprejudicial.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), which listed diseases include sensorineural hearing loss, that manifest to a compensable degree within a proscribed time period, which is within one year of service in the case of sensorineural hearing loss.

The Veteran claims that he has right ear hearing loss due to noise exposure in service, including from heavy vehicles being assigned to a transportation unit, and also from delivering supplies to the flight line and experiencing noise from the aircraft.

As an initial matter, the Board notes that the RO has conceded that the Veteran had loud noise exposure in service as described above, and the Veteran is already service-connected for left ear hearing loss and for tinnitus.

Also, it is undisputed that the Veteran has a current right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).

Therefore, the central question in this case is whether the Veteran's right ear hearing loss is related to his conceded in-service noise exposure.

The Board notes that the medical evidence of record includes two VA examination reports - dated in May 2009 and October 2011, as well as a December 2011 private positive opinion from J.R., B.C.-H.I.S.  Both of the VA examiners opined that the Veteran's right ear hearing loss is due to post-service occupational noise exposure.  The May 2009 VA examiner noted that the Veteran had worked for the Navy as a civilian until around 1984, and then at a mall and later a hospital, but never explained exactly how the Veteran had noise exposure during these jobs.  The October 2011 VA examiner noted that the Veteran's post-service occupational history included working in a maintenance shop, elevator shafts, and boiler rooms.  The Board notes, however, that it is not clear to the Board how any such noise exposure would be of greater significance, or otherwise diminish the significance, of the Veteran's already conceded in-service noise exposure in this particular case (involving a Veteran already service-connected for left ear hearing loss and tinnitus).  The Board does acknowledge that both VA examiners noted that the Veteran's right ear hearing was normal at separation from service (as opposed to his left ear showing some hearing loss at that time).  Even so, the Board is aware that normal hearing at separation by itself does not necessarily preclude an award of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  By contrast, J.R. opined in her December 2011 evaluation report that the Veteran's right ear hearing loss is more likely (than not) due to his in-service noise exposure, reasoning that his post-service occupational noise exposure was unremarkable.  She noted that he used hearing protection when working in boiler rooms in the hospital.

In light of the above, the Board finds that it has no reason to favor one of these medical opinions over the other.  And all three opinions agree that the Veteran had significant noise exposure in service, and that he has a current right ear hearing loss disability.  The Board is not convinced sufficiently to take the evidence out of relative equipoise that the Veteran's right ear hearing loss is the result of an intercurrent injury or otherwise due to post-service occupational noise exposure (e.g., from working for the Navy as a civilian rather than serving in the Army as a soldier).  Therefore, having found that the evidence is in relative equipoise, the Board will grant the claim.

In summary, having resolved all doubt in favor of the Veteran, service connection for right ear hearing loss is granted herein.



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right ear hearing loss is granted.



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


